Citation Nr: 0612859	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-02 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergies 
with urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970 and from October 1976 to September 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), that denied the benefit 
sought on appeal.  

The Board remanded the case to the RO, in November 2004, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.  The development requested on remand was 
completed, and the case was returned to the Board for 
continuation of appellate review.  


FINDING OF FACT

A skin disorder characterized as allergies with urticaria is 
not manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; as well, the condition is 
not manifested by involvement of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
nor has the condition required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period; further, allergies with urticaria has 
not resulted in recurrent debilitating episodes occurring at 
least four times during the past 12-month period, and 
requiring intermittent systemic immunosuppressive therapy for 
control.


CONCLUSION OF LAW

A rating higher than 10 percent for allergies with urticaria 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to and since 
August 30, 2002) and 38 C.F.R. § 4.118, Diagnostic Code 7825 
(effective since August 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in August 2001 and December 2004, coupled with 
the Board's remand of November 2004, satisfied the duty to 
notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  

Note also that the August 2001 letter advising the veteran of 
his rights in the VA claims process predated the RO's March 
2002 decision initially adjudicating his claim.  So that 
letter complied with the sequence of events (i.e., letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  

A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

A noncompensable rating was warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  

Under criteria in effect since August 30, 2002, dermatitis or 
eczema is rated as follows under 38 C.F.R. § 4.118, 
Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  


A 30 percent rating is warranted where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 10 percent rating is warranted where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  


A noncompensable rating is warranted where there is less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  


Or rate as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.


Under criteria in effect since August 30, 2002, urticaria is 
rated as follows under 38 C.F.R. § 4.118, Diagnostic Code 
7825:

A 60 percent rating is warranted for recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite continuous immunosuppressive therapy.

A 30 percent rating is warranted for recurrent debilitating 
episodes occurring at least four times during the past 12-
month period, and; requiring intermittent systemic 
immunosuppressive therapy for control

A 30 percent rating is warranted for recurrent episodes 
occurring at least four times during the past 12-month 
period, and; responding to treatment with antihistamines or 
sympathomimetics.  

Analysis

The Board has reviewed the evidence of record, including the 
following:  service medical records; a report of a December 
1990 VA general medical examination; VA clinical records, 
dated from 1990 to 2004; private treatment records from Seton 
Medical Center and Austin Regional Clinic, dated from 1990 to 
1995; reports of VA skin examinations performed in August 
1996, April 1999, October 2001 and March 2005.  

Service connection was granted and a 10 percent rating was 
assigned for allergies with urticaria, effective September 
12, 1990.  That rating has been in effect since that time.  

Service medical records reflect the veteran's evaluation and 
treatment on multiple occasions for allergic reactions 
identified as urticaria (hives).  Clinical notations indicate 
the presence of macropapular, wheal-type lesions with 
itching.  

The VA skin examination in October 2001 showed erythematous, 
elevated plaques, some with linear configuration, on the 
trunk and proximal extremities.  Also noted was maceration on 
the groin, manifested as dry, scaly patches on the low 
abdomen.  The diagnoses were dermographism; urticaria, by 
history; and eczematous dermatitis.  The examiner observed 
that the lesion characterized as eczematous dermatitis had no 
relation to urticaria.  

On VA skin examination in March 2005, the veteran reported 
that he had been prescribed Loratidine, 10 mg orally, daily, 
during the past 12-month period.  He claimed that he had 
experienced at least one episode of urticaria per month 
during the past 12 months and had required adrenaline and 
Benedryl in the emergency room.  Clinical inspection revealed 
eczematous patches with some scaling in the lower abdomen, an 
area amounting to 2 percent of the entire skin affected.  No 
exposed skin was affected.  The diagnoses were chronic 
urticaria, by history; eczematous dermatitis; and 
dermographism.  The examiner remarked that the veteran's skin 
conditions were related to his service-connected disability 
characterized as allergies with urticaria.  

VA dermatologic examiners have differed over whether the 
veteran's skin lesions, variously classified, are in fact 
interrelated.  The Board will not attempt to disassociate the 
skin lesions from the service-connected condition.  
Accordingly, all of his skin lesions have been taken into 
account for rating purposes.  The veteran's skin lesions may 
be rated under either Diagnostic Code 7824 for application to 
urticaria or under Diagnostic Code 7806 for application to 
dermatitis or eczema.  It should be noted that a specific 
diagnostic code for urticaria was first listed at Diagnostic 
Code 7825 in the revised criteria for rating skin disorders 
that took effect on August 30, 2002.

At no time during the appeal period in question, has there 
been objective evidence of constant exudation or itching, 
extensive lesions or marked disfigurement.  Absent these 
findings, there is no basis for entitlement to a rating 
higher than 10 percent for allergies with urticaria under the 
former criteria of Diagnostic Code 7806.  

Also, at no time during the period since August 30, 2002, has 
the veteran's skin disorder required systemic corticosteroid 
or immunosuppressive therapy.  Systemic corticosteroid 
therapy involves taking a corticosteroid orally or by 
injection.  As well, since August 30, 2002, there is no 
indication from the record that the condition has involved 20 
percent to 40 percent of the entire body or 20 percent to 40 
percent of exposed of areas affected.  So, absent the need 
for systemic corticosteroid or immunosuppressive therapy or 
the requisite degree of involvement of the entire skin 
surface or of exposed skin surface, there is also no basis 
for entitlement to a rating higher than 10 percent under the 
revised Diagnostic Code 7806.  

Additionally, in order to be entitled to a rating higher than 
10 percent for urticaria under the revised criteria in effect 
since August 30, 2002, there must be evidence of recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, and; requiring intermittent 
systemic immunosuppressive therapy for control.  This has not 
been objectively demonstrated.  

The Board notes the veteran's history of monthly episodes of 
urticaria over a recent 12-month period, from about March 
2003 to about March 2004, including one episode so severe as 
to require emergency room treatment.  However, the claimant 
has provided no reports of private medical treatment for 
acute episodes of urticaria during the period from March 2004 
to March 2005.  Moreover, the Board finds it noteworthy that 
VA clinical notations of recent years do not substantiate the 
claimed pattern of debilitating episodes of urticaria.  In 
this regard, a VA clinical entry of June 2003 indicates that 
the veteran gave a history of only occasional hives.  In 
November 2003, he reported a recent episode of contact 
dermatitis, but then gave no indication that this episode 
necessitated hospitalization.  

For the reasons discussed above, the claim for an increased 
rating for allergies with urticaria must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 



ORDER

A rating in excess of 10 percent for allergies with urticaria 
is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


